Name: Commission Regulation (EC) No 1490/94 of 28 June 1994 adjusting the combined nomenclature codes of certain products listed according to the terms of Council Regulation (EEC) No 426/86 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  agricultural policy
 Date Published: nan

 29 . 6. 94 Official Journal of the European Communities No L 161 / 13 COMMISSION REGULATION (EC) No 1490/94 of 28 June 1994 adjusting the combined nomenclature codes of certain products listed according to the terms of Council Regulation (EEC) No 426/86 on the common organization of the market in products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricul ­ tural products ('), amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 2505/92 of 14 July 1992 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), contains the combined nomenclature in force on 1 January 1993 ; Whereas, since 1 January 1993, certain products listed in Article 1 of Council Regulation (EEC) No 426/86 (4), as last amended by Regulation (EC) No 549/94 0, are desig ­ nated by specific codes ; whereas such codes should accor ­ dingly be specified in the aforementioned Article ; Whereas this Regulation should apply from the date of entry into force of Regulation (EEC) No 2505/92 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 426/86 is hereby amended as follows : The following indent under heading ex 2001 : '  Vine leaves, hop shoots, palm hearts and other similar edible parts of plants, and olives falling within subheading 2001 90 65', is replaced by the following : Palm hearts falling within subheading 2001 90 60,  Olives falling within subheading 2001 90 65,  Vine leaves, hop shoots and other similar edible parts of plants falling within subheading 2001 90 95'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 34, 9 . 2 . 1979, p. 2. (2) OJ No L 312, 27. 10 . 1989, p. 5 . O OJ No L 267, 14 . 9 . 1992, p. 1 . (4) OJ No L 49, 27. 2. 1986, p. 1 . O OJ No L 69 , 12. 3 . 1994, p. 5 .